In a proceeding pursuant to section 110-a of the Civil Practice Act, to remove to the Supreme Court, Westchester County, an action now pending in the City Court of the City of New York, Bronx County, by the female petitioner to recover damages for personal injuries sustained by her in an automobile accident, and by the male petitioner, her husband, to recover damages for medical expenses and loss of services, the defendant in said action appeals from an order of the Supreme Court, Westchester County, dated October 10, 1960, granting petitioners’ application for such removal and for leave to amend the complaint so as to allege $100,000 damages for the wife, and $10,000 damages for the husband. The granting of the application was upon condition that the wife submit to a further physical examination by a physician of defendant’s choosing, if defendant so desire. Order affirmed, without costs. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ., concur.